DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Terminal Disclaimer
The terminal disclaimer filed on 11/28/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of  Patent No. 10,754,176 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant's arguments filed 11/28/2022 have been fully considered but they are not persuasive. 
Applicant argues that claim 80 has incorporated allowable subject matter o claim 89. The examiner respectfully disagrees since no allowable subject matter was indicated in the previous rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 80, 86, 88, 92 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Egan (US Patent Publication Number 2012/0268712 A1).
Egan teaches, as claimed in claim 80, an accommodating contact lens (10) comprising:
an optical chamber (18); an eyelid-engaging chamber (20) coupled to the optical chamber; and a plurality of channels (26) extending between the optical chamber and the eyelid-engaging chamber; wherein the optical chamber and the eyelid engaging chamber comprise positive pressure1 (.para. [0036]), wherein the eyelid engaging chamber is arranged to be selectively engaged with an eyelid in order to provide incremental increases in optical power (¶ 0022)
	Egan teaches, as claimed in claim 86, wherein an accommodation module is encapsulated within a soft contact lens material. (¶0034).
Egan teaches, as claimed in claim 88, wherein a geometrical center (46) of an optic of the soft contact lens material is co-linear with a geometrical center of the optical chamber (Fig. 3).
Egan teaches, as claimed in claim 92, wherein top and bottom surfaces of the contact lens extend over the optical chamber and the eyelid engaging chamber2 (fig. 2).
Egan teaches, as claimed in claim 94, wherein the optical chamber comprises an internal diameter within a range from about 3 mm to about 5 mm (.para. [0026]).
Egan teaches, as claimed in claim 95, wherein the optical chamber comprises a support structure extending around the optical chamber, the support structure comprising an upper portion and a lower portion and the support structure comprises one or more of a ring, an oval or an annulus extending around the optical chamber3.

Allowable Subject Matter
Claims 81-85, 87 and 90-97 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Although prior art teaches accommodating contact lens comprising: an optical chamber; an eyelid-engaging chamber  coupled to the optical chamber prior art fails to simultaneously teach further comprising a flange extending around the optical chamber and the eyelid engaging chamber, the flange comprising a first material and one or more anchors, the one or more anchors connected to the optical chamber and the eyelid engaging chamber to couple the optical zone and the eyelid engaging chamber to a second material comprising hydrogel, as claimed in claim 81;  wherein the accommodation module comprises a sealed module, the sealed module comprising, the optical chamber, wherein the optical chamber comprises a support structure extending around the optical chamber, the support structure comprising an upper portion and a lower portion, an upper membrane and a lower membrane coupled to the upper portion and the lower portion, respectively, so as to define the optical chamber, and wherein the plurality of eyelid-engaging chambers comprises a fluid, as claimed in claim 87; wherein the optical chamber and the eyelid-engaging chamber each comprise a positive pressure providing a deflection of an upper membrane of the optical chamber and an upper membrane of the eyelid-engaging chamber in order to facilitate fluidic communication and responsiveness between the optical chamber and the eyelid-engaging chamber, as claimed in claim 90; wherein an upper membrane of the optical chamber comprises a first elastic deflection and an upper membrane of the eyelid-engaging chamber comprises a second elastic deflection and wherein a force of the first elastic deflection opposes a force of the second elastic deflection in order to maintain a positive pressure of a fluid in the optical chamber and the plurality of eyelid-engaging chambers, as claimed claim 91; wherein top and bottom surfaces of the contact lens extend over the optical chamber and the eyelid engaging chamber, as claimed in claim 92; wherein the optical chamber comprises an internal diameter within a range from about 3 mm to about 5 mm, as claimed in claim 94; wherein the optical chamber comprises a support structure extending around the optical chamber, the support structure comprising an upper portion and a lower portion and the support structure comprises one or more of a ring, an oval or an annulus extending around the optical chamber, as claimed in claim 95; wherein the optical chamber comprises a support structure extending around the optical chamber, the support structure comprising an upper portion and a lower portion and the support structure defines a maximum dimension across the optical chamber and wherein the maximum distance across the optical chamber remains substantially fixed when a curvature of one or more of the upper or lower surfaces increases to provide increased optical power, as claimed in claim 96;

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571)270-0656. The examiner can normally be reached M-F 8-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOURNEY F. SUMLAR
Examiner
Art Unit 2872

14 December 2022



/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Increasing the pressure is considered positive pressure
        2 Fig.2 shows that the optical chamber and the eyelid engaging chamber are located inside the lens so therefore the top and bottom surfaces extend over the chambers
        3 Egan provides material around the chamber 18 that necessarily provides support.